Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 23, 2019

                                       No. 04-19-00541-CV

                                         Richard LARES,
                                            Appellant

                                                 v.

                                        Karina GUEVARA,
                                             Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-12518
                         Honorable Michael E. Mery, Judge Presiding


                                          ORDER
        On August 18, 2019, appellant Richard Lares filed a motion for leave, in which, among
other things, he requests that this court allow him to proceed in his appeal without paying costs
because of his indigency. In support of his motion, appellant filed an affidavit averring to his
inability to pay costs. On September 10, 2019, the trial court clerk filed a notice of late record,
stating that she was unable to file the clerk’s record because appellant has not paid the fee for
preparing the clerk’s record and because appellant is not entitled to appeal without paying the
fee. On September 23, 2019, we ordered any party, the trial court clerk, or any trial court
reporter to file an objection to appellant’s affidavit, if at all, by October 3, 2019. On September
26, 2019, the trial court clerk filed the clerk’s record. No party, court reporter, or the trial court
clerk has filed an objection to appellant’s affidavit. Accordingly, we GRANT appellant’s motion
for leave insofar as it requests permission to proceed on appeal without paying costs, and we
ORDER that appellant may proceed on appeal without paying costs pursuant to Rule 20.1(c) of
the Texas Rules of Appellate Procedure.
       Appellant also requested in his motion for leave filed on August 18, 2019, that we
appoint him appellate counsel. We DENY appellant’s motion for leave insofar as it requests
appointment of counsel.
       On October 11, 2019, appellant filed a “Motion for Court Clerk’s Record and to Stay
Proceedings,” in which he requests a copy of the clerk’s record filed in this appeal and a stay of
appellate proceedings for thirty days. We GRANT IN PART appellant’s motion, and we
ORDER our Clerk of Court to send appellant a copy of the clerk’s record. Further, we ORDER
that the deadline for appellant to file his brief is extended by thirty days. Appellant must file
his brief on or before November 27, 2019. Appellant’s request for a stay is DENIED.




                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2019.



                                                    ___________________________________
                                                    Luz Estrada,
                                                    Chief Deputy Clerk